DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite as it depends from itself.  For the purposes of examination, it will be assumed that claim 6 was intended to depend from claim 5.
Claim 27 recites the limitation "the pressure increase" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this limitation was intended to read as “the production rate increase” or “the pressure change”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US Patent Application Publication No. 2008/0154510) in view of Wassouf et al. (US Patent Application Publication No. 2012/0043079).
In reference to claim 27, Scott discloses a method of controlling a drawdown pressure in a wellbore, the method comprising: 
producing one or more fluids from a wellbore at a first production rate (Fig. 4, par. 0030, steps 230, 235, 240 and 245 would necessarily include producing fluid at some first rate or rates); 
increasing a production of the one or more fluids from the first production rate to a second production rate, wherein the first production rate is less than the second production rate (Fig. 4, step 260, “open up” the choke would result in increasing the production rate), wherein the production rate increase is maintained within an operating envelope (Fig. 4, according to criteria set by steps 205, 210, 215 and 220); and 
limiting sand ingress (Fig. 4, according to criteria set in step 205) into the wellbore during the pressure increase.
Scott fails to disclose that the operating envelope defines a boundary for a rate of pressure change during a production of the one or more fluids from the wellbore.
Wassouf discloses that a system for controlling sand ingress can use a rate of change of pressure measurements to control the system (par. 0042).  It would have been obvious to a person having 
In reference to claim 28, Scott discloses measuring the absolute pressure in the wellbore (Fig. 4, step 210) and the production rate of fluids in the wellbore (Fig. 4, step 215).
In reference to claim 30, Scott does not disclose any acoustic sensor in the wellbore.

Allowable Subject Matter
Claims 6 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-5 and 7-26 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Arnold (US Patent No. 3,753,257) and Shah et al. (US Patent Application Publication No. 2019/0033898) disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



1/06/22